Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 10/19/2020 has been entered.
	The 35 USC 112(b) rejection of claims 29 and 30 are withdrawn in light of the amendment.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. 

Authorization for this examiner’s amendment was given in an interview with Garrett Davis (US-32,023) on 01/12/2021.

The application has been amended as follows: 
	Claim 4, line 1: “The mold clamping system according to claim [[4]] 3, wherein”


Reasons for Allowance
Claims 1-4, 7, 10, and 13-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to anticipate or render obvious “a housing having a front wall with an arcuate shaped guide slot” and “a second end [of a first link] pivotally coupled to said first member by a first pivot bolt extending through said guide slot” and “a second end [of a second link] pivotally coupled to said second member by a second pivot bolt extending through said guide slot, wherein said guide slot guides said first and second pivot bolts in an arcuate path.”
The prior art of Hamed (US-4,728,137) does not anticipate or render obvious “an arcuate shaped guide slot.”
The prior art such as Felix (US-7,703,358) teaches a housing (8) with arcuate shaped guide slots (20, 21) uses multiple guide slots forthe respective pivot bolts, rather than “wherein said guide slot guides said first and second pivot bolts in an arcuate path.” It would not have been obvious to combine the slots as they both have their respective arcuate paths.
The prior art such as Dellach (US-6,079,896) teaches an arcuate path, but only one guide bolt (20), thus fails to anticipate or render obvious “wherein said guide slot guides said first and second pivot bolts in an arcuate path.”


Claims 17, 31, and 32 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of Hamed (US-4,728,137) and Neumeier (US-3,247,978) fail to anticipate or render obvious “a frame having a bottom plate having a clearance hole and a top plate having a clearance hole,” “said drive mechanism including a threaded screw extending through said clearance hole of said bottom plate and said top plate and fixed axially with respect to said frame, a threaded nut on said threaded screw in said frame for movement relative to said threaded screw,” and “a threaded nut on said threaded screw in said frame for movement relative to said threaded screw, a link (88) having a first end coupled to said threaded nut (79) and a second end pivotally coupled to said second member.”
Applicant’s device fixed both ends of a threaded screw in clearance holes and allows for relative movement of a traveling nut. Hamed and Neumeier use the moving threaded rod, as opposed to the nut, to pivot the linkages and therefore fail to anticipate or render obvious the claimed invention of claim 17.
The prior art such as Duke (EP355866A2) fails to anticipate or render obvious “a link having a first end coupled to said threaded nut and a second end pivotally coupled to said second member.” The threaded nut 48 of Duke is connected directly to the member 34 and does not have an intermediate link coupled between the threaded nut and a member 34 in addition to the drive mechanism 40.
For these reasons, the prior art fails to anticipate or render obvious claim 17. Therefore, claim 17, and those depending therefrom including claims 31 and 32, are allowed.

Claim 18, 20-22,24, and 27-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of Komoriya (JP03131489A) fails to anticipate or render obvious “a housing having a front wall with a slot” and “a movable first member in said housing configured to support a first mold portion by a pin extending through said slot.” Komoriya teaches fingers for clamping extending through a housing or resting on top of a housing. However, Komoriya does not disclose that the fingers 15 and 16 are pins, nordoes Komoriya disclose a housing with a slot as claimed.
In light of the specification, the term pin is considered as being defined as a peg, or a substantially cylindrical piece. Robotic grippers, which use the fingers to grip such as in Komoriya and Hamed (US-4,728,137), would find it more desirable to have a flat surface, instead of a more rounded pin structure, to increase the surface area of clamping. If a gripper is set to deliver a certain pressure, then the smaller the surface area that pressure is delivered, the greater concentration of force to the workpiece. This could easily lead to damaging the workpiece. Additionally, substantially reducing the surface area would make grasping/clamping difficult.
Applicant’s pin, however, is for attaching a mold portion and therefore desires a pin to act as a means to attach the mold, rather than acting as the clamping device itself.
For these reasons, the claimed “a movable first member in said housing configured to support a first mold portion by a pin extending through said slot” is neither anticipated nor rendered obvious. Thus, claim 18, and those depending therefrom including claims 20-22, 24, and 27-30, are considered allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947.  The examiner can normally be reached on Mon - Fri 8:30 - 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOEL D CRANDALL/Examiner, Art Unit 3723                                                                                                                                                                                            
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723